Order entered September 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00076-CV

                    VENKY VENKATRAMAN, Appellant

                                        V.

                 STEPHEN D. SKINNER, ET AL., Appellees

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                                     ORDER

      Before the Court is appellant’s September 9, 2021 third motion to abate the
appeal due to an inaccuracy in the reporter’s record. Appellant complains of the
erroneous inclusion in the Index of the names of attorneys Ms. Rowan and Ms.
Johnson who did not participate at trial. The Court has searched for those names in
both volumes of the reporter’s record filed on August 30, 2021 and neither name
appears in the record. Accordingly, we DENY appellant’s motion as moot.

                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE